EXHIBIT 99.4 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On August 12, 2014, Akorn Enterprises II, Inc., a wholly owned subsidiary of Akorn Inc. ("Akorn", or the "Company") completed its Agreement and Plan of Merger ("the Merger") with and into VPI Holdings Corp., ("VPI", or “VersaPharm”), as result of which VPI has been acquired by, merged into, and became wholly owned by Akorn in a transaction accounted for under the purchase method of accounting for business combinations. Akorn paid a total purchase price of $433.0 million to acquire all of the outstanding equity interests of VPI, subject to various post-closing adjustments related to working capital, cash, transaction expenses and funded indebtedness. The unaudited pro forma condensed combined financial statements presented below are based on, and should be read in conjunction with, the historical information thatAkorn has presented in filings with the SEC and the audited and unaudited financial statements of VersaPharm as provided in Exhibit 99.1, Exhibit 99.2, and Exhibit 99.3 of the filed Form 8-K/A. The unaudited pro forma condensed combined balance sheet as of June 30, 2014 gives effect to the Merger described in note (1) to the unaudited pro forma condensed combined financial statements as if it had occurred on June 30, 2014, and combines the historical balance sheets of Akorn and VersaPharm as of June 30, 2014. The unaudited pro forma condensed combined statement ofoperationsfor the six month period ended June 30, 2014 is presented as if the Merger had occurred on January 1, 2013, and combines the historical results of Akorn and VersaPharm for the six month period ended June 30, 2014, while the unaudited pro forma condensed combined statement of operations for the year ended December 31, 2013 is presented as if the Merger had occurred on January1, 2013, and combines the historical results of Akorn and VersaPharm for the twelve month period ended December 31, 2013. The historical financial information is adjusted to give effect to pro forma events that are directly attributable to the Merger, factually supportable, and with respect to the statements of operations, are expected to have a continuing impact on combined results. The pro forma adjustments related to the Merger are based on a preliminary fair valuation of assets acquired and liabilities assumed in connection with the merger whereby the cost to acquire VersaPharm was allocated to the assets acquired and the liabilities assumed, based upon their estimated fair values. The preliminary fair valuation of assets acquired and liabilities assumed in connection with the merger is subject to finalization of Akorn management’s analysis of the fair value of the assets acquired and liabilities assumed of VersaPharm as of the merger date. The final fair valuation of assets acquired and liabilities assumed in connection with the merger may result in additional adjustments to the recorded amounts of assets and liabilities that may be material and may also result in adjustments to depreciation, amortization and charges for acquired in-process research and development that may be material. The final allocation is expected to be completed as soon as practicable, but no later than twelve (12)months after the merger date. The historical financial information has been adjusted to reflect pro forma events that are directly attributable to the merger and can be reasonably estimated. The unaudited pro forma condensed combined statement of operations does not reflect the potential realization of cost savings and operating synergies relating to the integration of the two companies, nor does it include any other item not expected to have a continuing impact on the combined results of the companies. The preliminary estimate of the fair values of acquired assets and liabilities are based on preliminary estimates and are subject to change. The unaudited pro forma condensed combined financial statements should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements and were prepared for illustrative purposes in accordance with the regulations of the Securities and Exchange Commission and should not be considered indicative of the financial position or results of operations that would have occurred if the merger had been consummated on the dates indicated, nor are they indicative of the expected future financial position or results of operations of the condensed combined company. 1 AKORN, INC. CONDENSED COMBINED BALANCE SHEET JUNE 30, 2014 (In Thousands) (Unaudited) Akorn VersaPharm Pro Forma Adjustments (Note 3) Pro Forma Combined ASSETS: CURRENT ASSETS: Cash and cash equivalents $ $ $ ) ( a ) $ Trade accounts receivable, net ) ( b ) Inventories, net ( c ) Prepaid expenses and other current assets Deferred taxes, current ( g ) TOTAL CURRENT ASSETS: PROPERTY, PLANT AND EQUIPMENT, NET OTHER LONG TERM ASSETS: Goodwill ( d ) Product licensing rights, net ( e ) Other intangible assets, net ( e ) Deferred financing costs ( f ) Long-term investments - - Deferred taxes, non-current - - Other - - TOTAL OTHER LONG-TERM ASSETS TOTAL ASSETS $ LIABILITY AND SHAREHOLDERS’ EQUITY: CURRENT LIABILITIES: Trade accounts payable $ $ $ - $ Purchase consideration payable - - Accrued compensation - Accrued royalties - - Deferred Tax Liability, current - - ( g ) Income taxes payable - Chargeback and return accrual - ) ( b ) - Accrued expenses and other liabilities ) ( h ) Current maturities of long-term debt ) ( h ) TOTAL CURRENT LIABILITIES ) LONG-TERM LIABILITIES: Long-term debt, net of current portion ( h ) Long-term portion of deferred tax liabilities ( g ) Lease incentive obligations and other long-term liabilities - - TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Common and preferred stock 6 (6
